Case 1:19-cv-04799-ALC Document 17 Filed 09/04/19 Page 1 of 2

"- NEW, YORK ATLANTA

"7 LONDON uane orris BALTIMORE
SINGAPORE WILMINGTON
. PHILADELPHIA FIRM and AFFILIATE OFFICES MIAMI
_. CHICAGO BOCA RATON
‘WASHINGTON, DC. PITTSBURGH
SAN FRANCISCO . ANTHONY J. COSTANTINI NEWARK
SILICON VALLEY DIRECT DIAL: +1 212 692 1032 LAS VEGAS
SAN DIEGO PERSONAL FAX: +1 212 202 4715 CHERRY HILL
SHANGHAI E-MAIL: AJCostantini@duanemorris.com LAKE TAHOE
BOSTON. «+ MYANMAR
HOUSTON www.duanemorris.com OMAN
. LOS ANGELES A GCC REPRESENTATIVE OFFICE
~ “HANOI OF DUANE MORRIS
HO CHI MINH CITY MEXICO CITY

~ ALLIANCE WITH
MIRANDA, & ESTAVILLO
SRI LANKA

September 4, 2019 ALLIANCE WITH
COs co GOWERS INTERNATIONAL

VIA ECF

Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re:, _. Lovati et al. v. Petréleos De Venezuela, S.A. — 19-cev-04799

Your Honor:

We represent the plaintiffs in the above-captioned case. As you know, defendant
Petréleos De Venezuela S.A., has moved to dismiss plaintiffs’ complaint, or, in the alternative, to
stay the proceedings for 120 days. We will oppose both motions, and we are in the process of
preparing a response. However, we have a preliminary question about what appears to be a
violation of your Individual Practices.

It is our understanding of 4 2. A. of your Individual Practices that no motion to dismiss or
motion to stay can be made without first requesting a pre-motion conference. In the absence of
such a request, the motions would appear to have been inappropriate at this time. We would
suggest that the motions be struck or, in the alterative, voluntarily withdrawn until your Practices

are followed.
Thank you for your attention to this matter.

Respectfully,

  
 
 

Anthony J.

AIC/eg

DUANE MorRIS tip

1540 BROADWAY, NEW YORK, NY. 10036-4086 PHONE: +1 212 692 1000 FAX: +1 212 692 1020
DM3\6052638.1 20°
Case 1:19-cv-04799-ALC Document 17 Filed 09/04/19

Honorable Andrew L. Carter, Jr.
September 4, 2019
Page 2

cc: Dennis Tracey, Esq.
Rudolph Di Massa, Esq.
Nathan Abramowitz, Esq.
Kevin P. Potere, Esq.

DM3\6052638.1

Page 2 of 2

uane

orris
